OPINION OF THE COURT
DAVID DEMERS, County Judge.
THIS CAUSE having come on upon Complaint for Removal of Tenant, and the Court having heard sworn testimony of Plaintiff, and the Court having heard legal argument of counsel for both parties, and the Court being otherwise fully advised in the premises, the Court hereby finds as follows:
1. That the intent of the notice requirements of state and federal law is to provide notice of actual default in payment of rent and not notice of an anticipated default;
*1312. That this Court will follow the ruling of the United States District Court for the District of Columbia in National Tenants Organization v Pierce, Civil Action No. 88-3134, which enjoined the Secretary of the Department of Housing and Urban Development from implementing certain lease regulations, including a regulation authorizing Public Housing Authorities to send notice of nonpayment of rent with a monthly bill and make it effective even before the rent is due and the tenant has defaulted; and it is therefore
ORDERED AND ADJUDGED as follows:
1. That the fourteen (14) day notice furnished by Plaintiff to Defendant is invalid, and
2. that the Complaint for Removal of Tenant filed herein be, and the same is, hereby dismissed.
DONE AND ORDERED in Chambers, at St. Petersburg, Pinellas County, Florida, this 2nd day of April, 1990.